 
 
I 
108th CONGRESS 2d Session 
H. R. 4848 
IN THE HOUSE OF REPRESENTATIVES 
 
July 15, 2004 
Mr. Smith of New Jersey (for himself, Ms. Ros-Lehtinen, Mr. Pitts, Mr. Payne, and Mr. Pence) introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To amend the Foreign Assistance Act of 1961 to provide for the establishment of centers for the treatment of obstetric fistula in developing countries. 
 
 
1.Short titleThis Act may be cited as the Obstetric Fistula Surgical Repair, Assistance, and Prevention Act of 2004. 
2.Findings and Purpose 
(a)FindingsCongress finds the following: 
(1)Obstetric fistula is a devastating condition that occurs during childbirth when prolonged pressure of the baby’s head against the mother’s pelvis can lead to the child’s death as well as cut off the blood supply of the tissues surrounding the woman’s vagina, bladder, or rectum, causing those tissues to deteriorate, and thus leaving an open hole, or fistula. 
(2)Obstetric fistula can be excruciatingly painful and often causes a woman to lose control of her bowel movements. 
(3)To date, an estimated 2,000,000 cases of obstetric fistula have been reported worldwide—mostly in Africa among women who are very young, delivering their first child, lacking proper nutrition and maternity care, and living in rural areas. 
(4)The actual number of women who have obstetric fistula may actually be much higher due to a lack of adequate reporting. For example, an additional estimate contends that in Nigeria alone, approximately 1,000,000 women suffer from obstetric fistula. 
(5)It is estimated that 50,000 to 100,000 new cases of obstetric fistula occur each year, mostly involving women under the age of 20. 
(6)Women who suffer from obstetric fistula may also suffer from social isolation because they are often abandoned by their husbands, families, and employers. 
(7)Women who suffer from obstetric fistula may also suffer severe emotional stress from their condition and social isolation that is often magnified by the death of their child during labor. 
(8)Obstetric fistula can be prevented through increased access by women to emergency obstetrical care, a postponement of sexual activity and childbearing past the teenage years, and increased training for birth attendants in local communities. 
(9)Obstetric fistula can also be treated through a relatively minor surgical procedure that is 90 percent effective and which can cost as little as $150. 
(10)A large percentage of women who suffer from obstetric fistula are unaware that treatment exists and may spend their entire lives suffering from this condition needlessly. 
(11)Unfortunately, there are few treatment centers or hospitals with the capacity to treat obstetric fistula in developing countries, particularly countries in Africa, and demand for services and surgery far exceed the supply. 
(12)Currently the United States Agency for International Development provides assistance for programs that target prevention of obstetric fistula but not programs that target treatment of obstetric fistula. 
(13)Tens of thousands of women in developing countries suffering from obstetric fistula could be successfully treated if adequate resources were devoted to this objective. 
(b)PurposeThe purpose of this Act is to ensure that, in addition to the prevention of obstetric fistula, treatment of obstetric fistula is an important priority of United States bilateral foreign assistance programs, including through— 
(1)the establishment and expansion of the capacity to treat obstetric fistula in developing countries, including through the provision of surgery and post-surgery care; and 
(2)the reduction of the incidence of obstetric fistula in developing countries, including through the conduct of appropriate seminars and the dissemination of appropriate educational materials, such as brochures, pamphlets, and posters.  
3.DefinitionIn this Act, the term obstetric fistula means a rupture or hole in tissues surround a woman’s vagina, bladder, or rectum that occurs when the woman is in obstructed childbirth for a prolonged period of time without adequate medical attention. 
4.Amendments to the Foreign Assistance Act of 1961 Section 104(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b(c)) is amended— 
(1)by redesignating paragraph (4) as paragraph (5); and 
(2)by inserting after paragraph (3) the following new paragraph: 
 
(4)(A)In carrying out the purposes of this subsection, the President is authorized to furnish assistance, on such terms and conditions as the President may determine, for the establishment and operation of not less than twelve centers for the treatment of obstetric fistula at appropriate sites in developing countries.  
(B)In selecting sites for the establishment of centers pursuant to subparagraph (A), the President should seek the consultation and advice of United States embassy officials, appropriate nongovernmental organizations, and local government officials in developing countries with high rates of obstetric fistula, with particular emphasis on countries in Africa.  
(C)Each center established pursuant to subparagraph (A) shall, to the maximum extent practicable, carry out the following activities: 
(i)The provision of surgery to repair obstetric fistula in women who do not otherwise have the resources to pay for such surgery and the provision of necessary post-surgery care and support for such women. 
(ii)Assistance related to surgery and post-surgery care and support described in clause (i), including the provision of transportation to and from the center for women in need of such transportation and the provision of necessary temporary shelter and food assistance to women in need of such shelter and food assistance. 
(iii)Activities to reduce the incidence of obstetric fistula, including the conduct of appropriate seminars and the dissemination of appropriate educational materials, such as brochures, pamphlets, and posters. 
(D)Not later than January 31 of each year, the President shall prepare and transmit to Congress a report on the implementation of this paragraph for the prior fiscal year. 
(E)In addition to amounts otherwise available for such purpose, there are authorized to be appropriated to the President $35,000,000 for each of the fiscal years 2005 and 2006 to carry out this paragraph. Amounts appropriated under this clause are authorized to remain available until expended. 
(F)In this paragraph, the term obstetric fistula means a rupture or hole in tissues surrounding a woman’s vagina, bladder, or rectum that occurs when the woman is in obstructed childbirth for a prolonged period of time without adequate medical attention.. 
 
